IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0647
                              Filed January 27, 2022


IN RE THE MARRIAGE OF SARA RENEE JOHNSON
AND GREGORY KEITH JOHNSON

Upon the Petition of
SARA RENEE JOHNSON,
      Petitioner-Appellant,

And Concerning
GREGORY KEITH JOHNSON,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Marshall County, James C. Ellefson,

Judge.



      A mother appeals the modification of physical care. AFFIRMED.



      C. Aron Vaughn of Kaplan & Frese, LLP, Marshalltown, for appellant.

      Reyne L. See of Peglow, O’Hare & See, P.L.C., Marshalltown, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and May, JJ.
                                          2


TABOR, Judge.

       For years, divorced parents Sara and Greg Johnson shared physical care

of their two children. But after Sara introduced the children to dangerous men,

Greg moved for modification. Because we agree Greg proved a material and

substantial change in circumstances and the new arrangement is in the children’s

best interests, we affirm the modification.

       Sara and Greg have been successful co-parents. Divorced in 2014, the pair

exchange physical care of K.S.J. (born in 2009) and L.J.J. (born in 2011) every

other day during the school year.1 K.S.J. and L.J.J. have thrived under this

arrangement. By all accounts, they are healthy and well adjusted.

       Co-parenting aside, Sara and Greg have different lifestyles. Greg has been

a line foreperson for Alliant Energy for fourteen years. Sara has held less stable

jobs—working in cosmetology, childcare, and most recently at a local restaurant-

bar. Beyond employment, they have different housing situations. Greg lives on

an acreage in rural Marshall County. There, the children get a taste of farm life,

collecting eggs and raising show pigs. Sara lives in town where she maintains

close ties with her family. Her mother and her sister live within five minutes of

Sara’s four-bedroom house.2 And family activities are frequent.

       But the most notable difference between Sara and Greg is their romantic

relationships since their divorce. Greg is remarried. Jocelin, Greg’s wife, has been

a positive influence—taking an active role in K.S.J.’s and L.J.J.’s lives. Sara has



1In summer, the children spend alternating two-week blocks with each parent.
2 Sara resides rent-free in her mother’s home. And Sara has been using her
mother’s vehicle since her own broke down.
                                         3


dated persistently. Greg testified that she introduced the children to at least six

men. But those men have not been positive contacts for the children.

       Sara began dating Jared in March 2018. Soon, Greg and the children

noticed signs of abuse. Sara showed up bruised to L.J.J.’s football game. The

children saw her with black eyes.3 And by spring 2020, she had a no-contact order

against Jared.       Despite his actions, Sara maintained an on-again, off-again

relationship with Jared. Not only abusive, Jared was unfaithful. While with Sara,

he dated another woman.         Angry, Sara contacted her.      In the heated text-

exchange, Sara made her continued commitment to Jared clear, boasting about

the matching cigarette burns that they had on their ring fingers and her attempts

to have his child.

       But, most relevant to this appeal, was Jared’s effect on the children.

Although they never witnessed it firsthand, they noticed the signs of their mother

being abused. K.S.J. was particularly impacted, so, with Greg’s blessing, she

began seeing a therapist. They discussed her mother’s choice in men—Jared in

particular. Similarly, the children voiced their concerns to Greg and Jocelin who

both emphasized that Sara’s “bad choices” shouldn’t shade their feelings toward

their mother. By May 2019, Greg moved to modify the physical care arrangement.

Still, Jared maintained a hold over Sara. And despite the legal proceedings, the

no-contact order, and the children’s distress, Sara refused to leave Jared.4




3 At the time, Sara claimed a dog dropped a bone on her, causing the bruising.
4 In fact, Jared’s other girlfriend tried to get under Sara’s skin by referencing the
then-pending custody dispute and the no-contact order. In response, Sara stated,
“He knows about it and he knows when I’m dropping it.”
                                           4


       In the end, it took Jared’s incarceration to close out the relationship once

and for all. In June 2020, during a pause in their relationship, Jared showed up

unannounced and drunk at Sara’s house early in the morning. There, he attacked

her and her male visitor. For his actions, Jared was arrested, charged, and

sentenced to twelve years in prison.

       But Jared’s damage was done, and Sara’s vow to turn over a new leaf did

not impress the district court. The court was troubled by Sara’s bond with Jared,

as well as her relationships with other untrustworthy men. So in March 2021, it

modified the physical care arrangement, awarding Greg physical care. Sara now

appeals.

       We review child custody decisions de novo, deferring to factual findings—

particularly credibility ones. Thorpe v. Hostetler, 949 N.W.2d 1, 4–5 (Iowa Ct. App.

2020). District courts are given reasonable discretion in determining whether to

modify. In re Marriage of Kern, 408 N.W.2d 387, 389 (Iowa Ct. App. 1987). That

discretion will be disturbed only if there is a failure to do equity. Id.

       To persuade the court to modify physical care, Greg must show (1) a

material and substantial change in circumstances and (2) that he can minster more

effectively to the children’s well-being. In re Marriage of Frederici, 338 N.W.2d

156, 158 (Iowa 1983). We take the two steps in turn.

       A substantial change in circumstances is one not contemplated by the

district court at the time of the decree. In re Marriage of Maher, 596 N.W.2d 561,

565 (Iowa 1999). The change must be “more or less permanent and relate[] to the

welfare of the child[ren].” In re Marriage of Malloy, 687 N.W.2d 110, 113 (Iowa Ct.

App. 2004).
                                          5


       As a change in circumstances, the district court found that Jared rendered

Sara “incapable of protecting her children or providing for their best interests.” She

disagrees, downplaying Jared’s impact on the children. She insists that Jared was

“never harmful to the children or physically hurt them” and that the children weren’t

present when he assaulted her. Defending the district court’s ruling, Greg points

to the negative effect domestic abuse can have on children’s development.

       Indeed, we’ve recognized that effect before. See In re Marriage of Brainard,

523 N.W.2d 611, 615 (Iowa Ct. App. 1994). “Children raised in homes touched by

domestic abuse are often left with deep scars, revealed in the form of increased

anxiety, insecurity, and a greater likelihood for later problems in interpersonal

relationships.” Id. So domestic abuse factors into custody determinations. See in

re Marriage of Daniels, 568 N.W.2d 51, 54 (Iowa Ct. App. 1997); see also In re

Marriage of Courtade, 560 N.W.2d 36, 36 (Iowa Ct. App. 1996) (“The criteria for

determining child custody are applied in modification proceedings.”).

       No question, Sara compartmentalized well, and the children did not witness

the abuse firsthand. But the effects were felt all the same. Indeed, they have

already manifested. Both children fear Jared and their mother’s future choices.

This fear has turned into nightmares for K.S.J. The nightmares got so bad that

she asked her father for a dreamcatcher. And K.S.J.’s therapist diagnosed her

with an adjustment disorder.

       Next, Sara argues that the change in circumstances, if any, was temporary.

She believes she has learned to “recognize the red flags” and protect herself. She

also points to Jared’s twelve-year prison sentence and their lack of communication

since June 2020 as evidence that he is out of her life for good.
                                            6


         We don’t seek to downplay Sara’s growth. But we defer to the district court’s

determination on this matter. True, by trial, Sara had not spoken with Jared for

about eight months. But Jared was not the only troubling man in Sara’s life. She

had several problematic paramours. Collectively, her former partners had over ten

convictions—some        felonies,   some     domestic    assaults,   and   some    for

methamphetamine.5 To her credit, most of these relationships were short-lived—

Jared being the exception. But she still introduced her children to risky men. And

these men had a negative influence on the children. Given Sara’s serial lapses in

judgment, the district court was justified in its finding.

         Having found a substantial and material change of circumstances, we next

ask whether Greg has shown the ability to offer superior care. Melchiori v. Kooi,

644 N.W.2d 365, 368 (Iowa Ct. App. 2002). Generally a “heavy burden,” see id.,

it is less when the petitioning parent seeks to end joint physical care. See In re

Marriage of Lehman, No. 21-0468, 2021 WL 5919046, at *3 (Iowa Ct. App.

Dec. 15, 2021). As we review the modification decision, we consider the factors

in Iowa Code section 598.41(3) (2021). In re Marriage of Hansen, 733 N.W.2d

683, 696 (Iowa 2007) (finding custody factors apply to physical care decisions).

Our primary concern is the children’s best interests. Id. They should be placed “in

the environment most likely to bring them to health, both physically and mentally,

and to social maturity.” Id.

         Sara argues against modification, asserting the children are happy, well-

adjusted, and that she meets their needs when she has physical care. Even if we



5   Sara met one of these men while he was living at a halfway house.
                                            7

accept Sara’s assertion, the record shows Greg can offer superior care. See

Melchiori, 644 N.W.2d at 368. Homework logs and parent-teacher emails reveal

that Greg and Jocelin take the more active role in the children’s education. And

while Greg and Jocelin support K.S.J.’s therapy, Sara downplays its necessity.

       What’s more, Sara’s “bad choices” extended beyond dating.            There’s

evidence she made bad decisions about alcohol consumption.6 She showed

questionable judgment when arranging child care.7 And Sara has inappropriately

crossed parenting lines. For example, she asked K.S.J. to help her find a new

boyfriend on a dating app. And, because Sara did not monitor phone access,

K.S.J. saw a nude photo that Sara received.

       Plus, since his remarriage, Greg has three more children. K.S.J. and L.J.J.

would profit from time with their siblings. See In re Marriage of Will, 489 N.W.2d

394, 398 (Iowa 1992) (noting “benefit of constant association” with siblings).

       Without a doubt, the children love their mother. But they’ve expressed

justified concerns about their safety in Sara’s home.       Because the changed

circumstances support modification, and the new physical-care arrangement is in

the children’s best interests, we affirm.

       AFFIRMED.



6 Sara was temporarily let go from her restaurant-bar job after reporting to her
morning shift still drunk from the night before. Sara claimed she was hungover.
But her boss testified that “as the owner of a drinking establishment” she can tell
the difference between drunk and hungover. Beyond the work incident, Sara’s
TikTok videos show irresponsible drinking tendencies. For example, in one clip
Sara appears mixing a margarita while behind the wheel of her parked car.
7 True, Greg is Sara’s go-to when she needs child care. But at least once, Sara’s

babysitter abandoned the children to meet Sara at the bar. It’s unclear from the
record whether Sara was at the bar as a patron or employee.